The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on June 25, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: June 25, 2020




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

    In re:                                                )             Chapter 7
                                                          )
    BRAD FRIEDLANDER,                                     )             Case No. 19-12300
        Debtor.                                           )
                                                          )              Judge Arthur I. Harris
                                                          )
    KAPITUS SERVICING, INC.,                              )
        Plaintiff.                                        )             Adversary Proceeding
                                                          )             No. 19-1070
    v.                                                    )
                                                          )
    BRAD FRIEDLANDER,                                     )
        Defendant.                                        )

                                   MEMORANDUM OF OPINION 1

             This proceeding is currently before the Court on the motion for summary

judgment (Docket No. 17) of plaintiff-creditor Kapitus Servicing, Inc.

(“the creditor”). The creditor contends that it is entitled to summary judgment in



1
    This Opinion is not intended for official publication.



19-01070-aih         Doc 32       FILED 06/25/20           ENTERED 06/25/20 14:02:56                  Page 1 of 22
this nondischargeability action against Brad Friedlander (“the debtor”) under

11 U.S.C. § 523(a) because the debtor made intentional misrepresentations

respecting the financial condition of BJRP, LLC (“BJRP”) to induce the creditor to

enter into a merchant funding agreement that the debtor violated and had no

intention to repay. For the reasons that follow, the creditor’s motion for summary

judgment is denied.

                                 JURISDICTION

       This Court has jurisdiction over the claims in this proceeding.

Determinations of dischargeability under 11 U.S.C. § 523 are core proceedings

under 28 U.S.C. § 157(b)(2)(I) and Local General Order No. 2012-7, entered by the

United States District Court for the Northern District of Ohio. In addition, both the

creditor and the debtor have expressly consented to the bankruptcy court entering a

final judgment (Docket Nos. 1, 4). See Wellness Intern. Network, Ltd. v. Sharif,

135 S. Ct. 1932, 1949 (2015).

               FACTUAL AND PROCEDURAL BACKGROUND

      Unless otherwise indicated, the following facts are not in dispute. On

May 3, 2018, the debtor executed a merchant funding application

(“the application”) with the creditor on behalf of BJRP. The debtor is the CEO of

BJRP. The application initiated a deal by which BJRP would sell receivables to

the creditor in return for merchant funding. The creditor and the debtor have both

                                         2


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56      Page 2 of 22
provided a copy of what they claim to be the true and correct application. The

forms provided are substantially similar, although they differ slightly in what

information is required and what information was provided by the debtor. The

application provided by the creditor does not include information concerning other

ownership interests and existing merchant funding of BJRP (Docket No. 17,

Exhibit B). The application provided by the debtor does not require other

ownership interests below 49% to be disclosed and contains financial information

concerning BJRP’s monthly sales that the creditor’s form lacks. The debtor’s form

is also missing any disclosure of existing merchant funding (Docket No. 26,

Exhibit 1).

      In early May of 2018, after the debtor executed the application, the debtor

participated in a telephone call (“the funding call”) with the creditor. During the

funding call, the creditor asked several follow up questions respecting the financial

condition of BJRP to complete the application process (Docket No. 26, Exhibit 2).

      On May 7, 2018, the debtor and the creditor executed a merchant funding

agreement (“the agreement”) (Docket No. 17, Exhibit A). The agreement states, in

pertinent part:

      1.1 Merchant Deposit Agreement. Merchant shall execute an
      agreement (“the Merchant Deposit Agreement”) acceptable to
      FUNDER, with a bank acceptable to FUNDER, to obtain electronic
      fund transfer services. Merchant shall provide FUNDER and/or its
      authorized agent with all the information, authorizations necessary for
      verifying Merchant’s receivables, receipts and deposits into the
                                         3


19-01070-aih      Doc 32   FILED 06/25/20   ENTERED 06/25/20 14:02:56    Page 3 of 22
      account. Merchant shall authorize FUNDER and/or its agent to deduct
      the amounts owed to FUNDER for the Receipts as specified herein
      from settlement amounts which would otherwise be due to Merchant
      by permitting FUNDER to withdraw the specific daily amount
      credited against the specified percentages by ACH debit of the
      Merchant account. The authorization shall be irrevocable without the
      written consent of FUNDER.

               ....

      2.1 Financial Condition and Financial Information. Its bank and
      financial statements, copies of which have been furnished to
      FUNDER, and future statements which will be furnished hereafter at
      the discretion of FUNDER, fairly represent the financial condition of
      Merchant at such dates, and since those dates there has been no
      material changes, financial or otherwise, in such condition, operation
      or ownership of Merchant. Merchant has a continuing, affirmative
      obligation to advise FUNDER of any material change in its financial
      condition, operation or ownership. Funder may request statements at
      any time during the performance of this Agreement and the Merchant
      shall provide them to FUNDER within 5 business days. Merchant’s
      failure to do so is a material breach of this Agreement.

               ....

      2.7 Daily Batch Out. Merchant will batch out receipts with the
      Processor on a daily basis.

               ....

      2.9 No Bankruptcy or Insolvency. As of the date of this Agreement,
      Merchant represents that it is not insolvent and does not contemplate
      and has not filed any petition for bankruptcy protection under Title 11
      of the United States Code and there has been no involuntary petition
      brought or pending against Merchant. Merchant further warrants that
      it does not anticipate filing any such bankruptcy petition and it does
      not anticipate that an involuntary petition will be filed against it. . . .

      2.10 Additional Financing. Merchant shall not enter into any
      arrangement, agreement or commitment for any additional
                                     4


19-01070-aih    Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 4 of 22
      financing, whether in the form of a purchase of receivables or a
      loan to the business with any party other than FUNDER without
      their written permission.

      2.11 Unencumbered Receipts. Merchant has good, complete and
      marketable title to all Receipts, free and clear of any and all liabilities,
      liens, claims, changes, restrictions, conditions, options, rights,
      mortgages, security interests, equities, pledges and encumbrances of
      any kind or nature whatsoever or any other rights or interests that may
      be inconsistent with the transactions contemplated with, or adverse to
      the interests of FUNDER.

      2.12 Business Purpose. Merchant is a valid business in good standing
      under the laws of the jurisdictions in which it organized and/or
      operates, and Merchant is entering into this Agreement for business
      purposes and not as a consumer for personal, family or household
      purposes.

               ....

      After the agreement was executed, the debtor opened the bank account

required by section 1.1 of the agreement at Peoples Bank, now named Ohio

Commerce Bank. The creditor then transferred the funds into the debtor’s account

under the terms of the agreement.

      On September 28, 2018, BJRP filed a voluntary petition under Chapter 11 of

the Bankruptcy Code. In re BJRP LLC, Case No. 18-15839, N.D. Ohio. The

debtor signed the Chapter 11 bankruptcy petition as the CEO of BJRP. On

April 17, 2019, the debtor filed his voluntary petition for relief under Chapter 7 of

the Bankruptcy Code (Case No. 19-12300). On the debtor’s Schedule E/F filed

with the petition, the debtor lists a debt of $449,912 owed to Advance American

                                           5


19-01070-aih    Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56        Page 5 of 22
Business Solutions based on a personal guaranty of business debt in 2018. The

debt is not scheduled as contingent, unliquidated, or disputed (Case No. 19-12300,

Docket No. 1). Advance American Business Solutions appears to be an earlier

name for the plaintiff-creditor in this adversary proceeding (Adv. No. 19-0107,

Docket No. 1).

      On July 18, 2019, the creditor filed this adversary proceeding against the

debtor objecting to the debtor’s discharge pursuant to 11 U.S.C. § 523(a)

(Adv. No. 19-1070, Docket No. 1). Count one of the creditor’s complaint seeks a

determination that the debtor owes the creditor the balance due under the

agreement and that the debt is nondischargeable in the debtor’s bankruptcy case.

The creditor also seeks money damages for funds obtained through false pretenses,

false representation, or actual fraud under 11 U.S.C. § 523(a)(2)(A). Count two

seeks a judgment of nondischargeability and money damages for false statements

made in writing by the debtor respecting the financial condition of BJRP under

§ 523(a)(2)(B). Count three seeks a judgment of nondischargeability and money

damages for defalcation, embezzlement, or larceny under § 523(a)(4). Count four

seeks a judgment of nondischargeability and money damages for willful and

malicious injury under § 523(a)(6). On August 19, 2019, the debtor filed his

answer to the complaint (Docket No. 4).



                                          6


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56     Page 6 of 22
      On March 19, 2020, the creditor filed a motion for summary judgment

seeking a determination of nondischargeability and an award of attorney’s fees

(Docket No. 17). On May 21, 2020, the debtor filed his response to the creditor’s

motion for summary judgment, arguing that disputes of material fact exist and

therefore the creditor is not entitled to summary judgment (Docket No. 26). The

debtor himself has not moved for summary judgment.

                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Bankruptcy Rule 7056, provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Fed R. Bankr. P. 7056. Although Rule 56 was amended in

2010, the amendments did not substantively change the summary judgment

standard. Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533

(6th Cir. 2012). “A court reviewing a motion for summary judgment cannot weigh

the evidence or make credibility determinations.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569 (6th Cir. 2012). “Instead, the evidence must be

viewed, and all reasonable inferences drawn, in the light most favorable to the

non-moving party.” Id. at 570. “A genuine issue of material fact exists ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

                                         7


19-01070-aih   Doc 32   FILED 06/25/20   ENTERED 06/25/20 14:02:56      Page 7 of 22
party.’ ” Yeschick v. Mineta, 675 F.3d 622, 632 (6th Cir. 2012) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                   DISCUSSION

      The creditor asserts in its complaint that it is entitled to a judgment of

nondischargeability concerning the amount owed to it by the debtor under

§§ 523(a)(2)(A), (a)(2)(B), (a)(4), or (a)(6), money damages in the amount of

$447,241.00, and attorney’s fees. The creditor’s motion for summary judgment

does not mention the claim for money damages. At this point, the creditor has not

obtained an award of money damages against the debtor and has not pleaded facts

to establish the amount of the debt owed by the debtor or the legal grounds for

such an award. Thus, the question in this proceeding is only whether any portion

of the debt owed to the creditor survives the debtor’s Chapter 7 discharge under

11 U.S.C. § 523(a)(2)(A), (a)(2)(B), (a)(4), or (a)(6).

          Count One—Dischargeability Under 11 U.S.C. § 523(a)(2)(A)

      Section 523 provides in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge
          an individual debtor from any debt—
             ....
             (2) for money, property, services, or an extension, renewal, or
             refinancing of credit, to the extent obtained by—
                    (A) false pretenses, a false representation, or actual fraud,
                    other than a statement respecting the debtor’s or an
                    insider’s financial condition . . . .


                                          8


19-01070-aih   Doc 32   FILED 06/25/20     ENTERED 06/25/20 14:02:56       Page 8 of 22
To except a debt from discharge under § 523(a)(2)(A), a creditor must prove:

(1) the debtor obtained money through a material misrepresentation that, at the

time, the debtor knew was false or made with gross recklessness as to its truth;

(2) the debtor intended to deceive the creditor; (3) the creditor justifiably relied on

the false representation; and (4) its reliance was the proximate cause of the loss.

Rembert v. AT&T Universal Card Servs. (In re Rembert), 141 F.3d 277,

280–81 (6th Cir. 1998). The creditor must demonstrate justifiable reliance under

this section and need not pass the higher standard of reasonable reliance.

Field v. Mans, 516 U.S. 59, 74–75 (1995).

      Section 523(a)(2)(A) expressly excludes all statements respecting a debtor’s

financial condition, whether written or oral, as a basis for nondischargeability.

Prim Capital Corp. v. May (In re May), 368 B.R. 85, 2007 WL 2052185, at *5

(B.A.P. 6th Cir. 2007). Instead, statements respecting a debtor’s financial

condition fall under § 523(a)(2)(B). A debt based upon an oral misrepresentation

of financial condition is not actionable and will be dischargeable. Id. The United

States Supreme Court has recently held that the term “statement . . . respecting the

debtor’s . . . financial condition” should be interpreted very broadly, encompassing

even a statement about a single asset. Archer, Lamar & Cofrin v. Appling,

138 S.Ct. 1752, 1764 (2018). Justice Sotomayor explained that creditors still

benefit from the protection of § 523(a)(2)(B) so long as they insist that the

                                           9


19-01070-aih   Doc 32    FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 9 of 22
representations respecting the debtor’s financial condition on which they rely in

extending money, property, services, or credit are made in writing. Id. Doing so

will likely redound to their benefit, as such writings can foster accuracy at the

outset of a transaction, reduce the incidence of fraud, and facilitate the more

predictable, fair, and efficient resolution of any subsequent dispute. Id.

      There are genuine disputes of material fact in this proceeding. There are

disputes regarding which application is the true and correct application, what was

said during the funding call, and the meaning of the agreement’s provisions. There

are also disputes regarding what statements made by the debtor could be justifiably

relied upon by the creditor. Many of the disputed statements, however, are not

encompassed by § 523(a)(2)(A).

      Statements or omissions contained within the application and agreement

addressing the financial condition, assets, and liabilities of BJRP constitute written

statements respecting a debtor’s or an insider’s financial condition. Because

§ 523(a)(2)(A) does not encompass written or oral statements respecting a debtor’s

or insider’s financial condition, the statements or omissions within the application

and agreement respecting the financial condition of BJRP should be evaluated

under § 523(a)(2)(B). A debt based upon an oral misrepresentation of financial

condition is not actionable and will be dischargeable. In re May, at *5. Therefore,



                                          10


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 10 of 22
any oral misstatements made during the funding call respecting BJRP’s financial

condition are not actionable under § 523(a)(2)(A).

      There is a genuine dispute of material fact as to which application provided

is the true and correct version. The application provided by the creditor is missing

information concerning BJRP’s other ownership interest, while the application

provided by the debtor does not require the same ownership interest information.

If the application that the creditor provided is the true and correct application, then

the omission of ownership interest could constitute a material misrepresentation

because it does not provide an accurate picture of BJRP. However, if the

application that the debtor provided is the true and correct application, then the

debtor may not have made a material misrepresentation because that application

does not require ownership interests below 50% to be disclosed, and the debtor’s

interest is marked as 70% (Docket No. 26). Because the parties disagree about

which application is the true and correct version, there is a dispute of material fact

as to whether the debtor made a material misrepresentation to the creditor.

      There are genuine disputes of material fact regarding the agreement. The

creditor and the debtor have fundamentally different interpretations of what the

terms of the agreement mean. Although the creditor and debtor have differing

interpretations of sections 2.1, 2.9, and 2.11, these sections constitute written

statements respecting BJRP’s financial condition and should be evaluated under

                                          11


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 11 of 22
§ 523(a)(2)(B). Section 2.10 states that BJRP was not free to enter into additional

financing agreements without the creditor’s written consent. This provision does

not seem to bar the debtor himself from seeking additional funding, but the creditor

argues that it does. Because the parties disagree about what the terms of the

agreement mean, and the limitations they impose, there is a dispute of material fact

as to whether the debtor’s affirmation of the terms of the agreement constituted a

material misrepresentation upon which the creditor could justifiably rely.

      The creditor contends the debtor intentionally failed to disclose prior

creditors during the application process. The debtor contends the creditor knew of

those other obligations at the time the agreement was executed because the creditor

had conducted a lien search (Docket No. 26, Exhibit 3). Because the parties

disagree about what information respecting BJRP’s financial condition the creditor

was in possession of, there is a dispute of material fact as to whether the creditor

could have justifiably relied on such omissions by the debtor.

      Finally, the creditor asserts that the debtor made several inaccurate

statements respecting the financial condition of BJRP during the funding call,

including that (1) BJRP was a profitable and expanding business, (2) BJRP did not

intend to seek additional funding, (3) BJRP was not insolvent, (4) BJRP was

current with all lenders and creditors, (5) BJRP had only one other funder by the



                                          12


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 12 of 22
name of OnDeck, and (6) BJRP would use any funds obtained from the creditor for

working capital.

      Statements 1, 3, 4, and 5 above are oral statements respecting BJRP’s

financial assets or its financial condition. Oral statements respecting the financial

condition of a debtor or an insider are not actionable under § 523(a)(2)(A). This

leaves the alleged statements that BJRP would not seek additional funding and

would use the funds exclusively for working capital. The debtor denies making

such statements. The transcript and recording of the funding call do not include

those statements, and the creditor has not alleged or offered any evidence to show

that the transcript and recording are inaccurate or incomplete. When viewing the

evidence in the light most favorable to the debtor, the creditor has not sufficiently

demonstrated that the debtor made any material misrepresentations during the

funding call.

      Given the remaining disputes of material fact, the creditor is not entitled to

summary judgment under 11 U.S.C. § 523(a)(2)(A).

          Count Two—Dischargeability Under 11 U.S.C. § 523(a)(2)(B)

      Section 523 provides in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge
          an individual debtor from any debt—
             ....
             (2) for money, property, services, or an extension, renewal, or
             refinancing of credit, to the extent obtained by—
                    ....
                                           13


19-01070-aih    Doc 32   FILED 06/25/20   ENTERED 06/25/20 14:02:56       Page 13 of 22
                    (B) use of a statement in writing
                          (i) that is materially false;
                          (ii) respecting the debtor’s or an insider’s financial
                          condition;
                          (iii) on which the creditor to whom the debtor is
                          liable for such money, property, services,
                          or credit reasonably relied; and
                          (iv) that the debtor caused to be made or published
                          with intent to deceive . . . .

To except a debt from discharge under § 523(a)(2)(B), a creditor has the burden of

proving each of these elements by a preponderance of the evidence. FirstMerit

Bank, N.A. v. Green (In re Green), 240 B.R. 889 (Bankr. N.D. Ohio 1999) (citing

Grogan v. Garner, 498 U.S. 279 (1991)). The United States Supreme Court has

recently interpreted the second element—a statement respecting the debtor’s

financial condition—very broadly, encompassing even a statement about a single

asset. Archer, Lamar & Cofrin v. Appling, 138 S.Ct. at 1764.

      Section 523(a)(2)(B) applies not only to the debtor himself but also to an

“insider.” Section 101(31)(A)(iv) of the Bankruptcy Code defines the term

“insider” to include a “corporation of which the debtor is a director, officer, or

person in control . . . .” Section 523(a)(2)(B) therefore encompasses any false

statements in writing respecting BJRP’s financial condition.

      There is a genuine dispute of material fact regarding what information in the

application the creditor could have reasonably relied on. The parties do not dispute

that BJRP had existing merchant funding at the time the application was submitted

                                          14


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 14 of 22
by the debtor and that both applications are missing a disclosure of that existing

merchant funding. However, there is a genuine dispute of material fact regarding

whether the creditor could have reasonably relied on such an omission. The

application is a written statement, and the omission of merchant funding is

materially false. However, if the creditor was in possession of information

indicating that BJRP had existing merchant funding via other means, the creditor

could not have reasonably relied on such an omission by the debtor. Because the

parties disagree about what other information concerning BJRP’s existing

merchant funding was available to the creditor, there is a dispute of material fact as

to whether the debtor made a material misrepresentation upon which the creditor

could reasonably rely.

      There are genuine disputes of material fact regarding what the terms of the

agreement mean. Section 2.1 states that the debtor had given the creditor accurate

information respecting BJRP’s financial condition. Section 2.9 states that BJRP

was not insolvent or contemplating bankruptcy. Taken together, sections 2.1 and

2.9 may have constituted a misstatement because they portrayed the financial

condition of BJRP inaccurately, or they may have merely been an affirmation that

the creditor was in possession of accurate information respecting the financial

condition of BJRP. Because the parties disagree about what the terms of the

agreement mean, there is a genuine dispute of material fact as to whether the

                                          15


19-01070-aih   Doc 32    FILED 06/25/20   ENTERED 06/25/20 14:02:56      Page 15 of 22
debtor made a material misrepresentation upon which the creditor could reasonably

rely.

        Section 2.11 of the funding agreement states that the daily receipts of BJRP

were unencumbered. This provision may constitute a misrepresentation upon

which the creditor relied because BJRP had other creditors with perfected liens on

assets at the time the agreement was executed. However, the creditor may have

known about BJRP’s other creditors at the time the agreement was executed via a

lien search and therefore could not have reasonably relied on an affirmation of

section 2.11. Because the parties disagree about what the creditor knew at the time

the agreement was executed, there is a dispute of material fact as to whether the

creditor could reasonably have relied on such omissions.

        Given the remaining disputes of material fact, the creditor is not entitled to

summary judgment under 11 U.S.C. § 523(a)(2)(B).

             Count Three—Dischargeability Under 11 U.S.C. § 523(a)(4)

        Section 523 of the Bankruptcy Code provides, in pertinent part:

        (a) A discharge under section 727 . . . of this title does not discharge
        an individual from any debt—
              ....
              (4) for fraud or defalcation while acting in a fiduciary capacity,
              embezzlement, or larceny . . . .

The Sixth Circuit has defined defalcation to encompass “not only embezzlement

and misappropriation by a fiduciary, but also the failure to properly account for

                                           16


19-01070-aih    Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56       Page 16 of 22
such funds.” Bd. of Trs. of the Ohio Carpenters’ Pension Fund v. Bucci

(In re Bucci), 493 F.3d 635, 639 (6th Cir. 2007) (citations omitted).

      A debt is nondischargeable as a defalcation when the preponderance
      of the evidence establishes: (1) a preexisting fiduciary relationship;
      (2) breach of that fiduciary relationship; and (3) a resulting loss.

Id. (citations omitted). “Fiduciary capacity,” as applied in the defalcation

provision of § 523, is construed more narrowly than the term is used in other

contexts. The defalcation provision applies only to express or technical trusts, and

“does not apply to someone who merely fails to meet an obligation under a

common law fiduciary relationship. . . . Accordingly, the defalcation provision

applies to only those situations involving an express or technical trust relationship

arising from placement of a specific res in the hands of the debtor.” Id. at 639–40

(citations omitted).

      In addition, the Supreme Court recently addressed the state of mind

requirement for defalcation under § 523(a)(4) of the Bankruptcy Code in

Bullock v. BankChampaign, N.A., 569 U.S. 267 (2013). In Bullock, the Supreme

Court held that defalcation under § 523(a)(4) “includes a culpable state of mind

requirement akin to that which accompanies application of the other terms in the

same statutory phrase . . . one involving knowledge of, or gross recklessness in

respect to, the improper nature of the relevant fiduciary behavior.”

569 U.S. at 269.

                                          17


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56      Page 17 of 22
      Embezzlement is defined as the “the fraudulent appropriation of property by

a person to whom such property has been entrusted or into whose hands it has

lawfully come.” Brady v. McAllister (In re Brady), 101 F.3d 1165, 1172–73

(6th Cir. 1996). “A creditor proves embezzlement by showing that he entrusted his

property to the debtor, the debtor appropriated the property for a use other than that

for which it was entrusted, and the circumstances indicate fraud.” In re Bucci,

493 F.3d at 644 (quoting In re Brady, 101 F.3d at 1173).

      The degree of fraud required for embezzlement is fraud in fact involving

moral turpitude or intentional wrongdoing, for the purpose of permanently

depriving another of his property. Cash Am. Fin. Servs., Inc. v. Fox (In re Fox),

370 B.R. 104, 116 (B.A.P. 6th Cir. 2007). Since a debtor is unlikely to admit to

acting with bad motives, fraudulent intent may be shown through circumstantial

evidence. Id. at 116. The court may be aided in its subjective analysis by the

presence of traditional indicia of fraud—“e.g., suspicious timing of events,

insolvency, transfers to family members or other insiders.” Automated Handling v.

Knapik (In re Knapik), 322 B.R. 311, 316 (Bankr. N.D. Ohio 2004). The court

should review the circumstances surrounding the case and determine “whether all

the evidence leads to the conclusion that it is more probable than not that the

debtor had the requisite fraudulent intent.” In re Rembert, 141 F.3d at 282.



                                         18


19-01070-aih   Doc 32   FILED 06/25/20   ENTERED 06/25/20 14:02:56       Page 18 of 22
      For embezzlement, a creditor may establish circumstances indicating a

debtor’s fraudulent intent, even if the debtor did not make a misrepresentation or

misleading omission on which the creditor relied. In re Fox, 370 B.R. at 116. As a

result, a creditor does not need to demonstrate justifiable reliance to prove “fraud

in fact” under § 523(a)(4).

      For purposes of § 523(a)(4), larceny is defined as “the fraudulent and

wrongful taking and carrying away of the property of another with intent to convert

such property to the taker’s use without the consent of the owner.” Graffice v.

Grim (In re Grim), 293 B.R. 156, 166 n.3 (Bankr. N.D. Ohio 2003). The original

taking of the property must have been unlawful. See Schreibman v. Zanetti-Gierke

(In re Zanetti-Gierke), 212 B.R. 375, 381 (Bankr. D. Kan. 1997).

      The provision of § 523(a)(4) addressing defalcation is inapplicable to the

facts of this adversary proceeding. Defalcation deals only with express or

technical trusts and “does not apply to someone who merely fails to meet an

obligation under a common law fiduciary relationship. . . .” In re Bucci, 493 F.3d

at 639–40. In its summary judgment briefing, the creditor has failed to explain

how the relationship between the creditor and the debtor constituted a technical or

trust relationship. Therefore, defalcation is not applicable.

      The provision of § 523(a)(4) addressing larceny is also inapplicable because

the original taking was lawful. The debtor came into possession of the funds when

                                          19


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56      Page 19 of 22
the creditor transferred them under the terms of the agreement. Therefore, the

original taking of the funds was not unlawful, and larceny is not applicable.

      There is a genuine dispute of material fact regarding the purpose for which

the creditor entrusted the debtor with funds under the terms of the agreement.

Section 2.12 of the agreement states that the debtor entered into the agreement for

business purposes and not for personal, family, or household purposes. This

provision may have barred BJRP from commingling the funds with other related

ventures, or it may have merely limited the use of the funds to legitimate business

purposes. Because the parties disagree on the purpose for which the creditor

entrusted the debtor with funds, there is a dispute of material fact as to whether the

debtor used the funds for an impermissible purpose.

      Given the remaining disputes of material fact, the creditor is not entitled to

summary judgment under 11 U.S.C. § 523(a)(4).

            Count Four—Dischargeability Under 11 U.S.C. § 523(a)(6)

      Section 523 of the Bankruptcy Code provides, in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge an
      individual from any debt—
            ....
            (6) for willful and malicious injury by the debtor to another entity or
            to the property of another entity . . . .

To except a debt from discharge under § 523(a)(6), the creditor has the burden of

proving by a preponderance of the evidence that the debtor’s conduct was willful
                                          20


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56      Page 20 of 22
and malicious. See Grogan v. Garner, 498 U.S. 279, 291 (1991) (distinguishing

between a creditor’s burden to prove validity of a claim and burden to prove

nondischargeability). The injury must be both willful and malicious.

See In re Markowitz, 190 F.3d 455, 463 (6th Cir. 1999); In re Trantham,

304 B.R. 298, 306 (B.A.P. 6th Cir. 2004). A willful and malicious injury must be

“a deliberate or intentional injury, not merely a deliberate or intentional act that

leads to injury.” Kawaauhua v. Geiger, 523 U.S. 57, 61 (1998) (emphasis in

original).

      There are genuine disputes of material fact regarding the motivation and

reasoning behind the debtor’s discontinuation of payment to the creditor. The

parties do not dispute that the debtor discontinued payment to the creditor, they

only dispute the motivation and reasoning behind such discontinuation. The debtor

may have acted willfully and maliciously to harm the creditor and permanently

deprive it of its property, or the debtor may have merely been acting in accordance

with the provisions of the Bankruptcy Code, at least with respect to actions taken

after BJRP filed its bankruptcy petition on September 28, 2018. Because the

parties disagree on the motivation and reasoning behind the debtor’s

discontinuation of payment, there is a dispute of material fact as to whether the

debtor visited a willful and malicious injury upon the creditor.



                                          21


19-01070-aih   Doc 32   FILED 06/25/20    ENTERED 06/25/20 14:02:56        Page 21 of 22
      Given the remaining disputes of material fact, the creditor is not entitled to

summary judgment under 11 U.S.C. § 523(a)(6).

                                  CONCLUSION

      For the reasons stated above, the creditor’s motion for summary judgment is

denied. A telephonic status conference will be held in this proceeding at

1:30 P.M. on July 21, 2020.

      IT IS SO ORDERED.




                                         22


19-01070-aih   Doc 32   FILED 06/25/20   ENTERED 06/25/20 14:02:56       Page 22 of 22
